           Case 2:20-cv-01480-WBS-DMC Document 1 Filed 07/22/20 Page 1 of 9



 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 877-619-8966
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10
     SIDNEY NAIMAN and LOUIS       )                Case No.
11   NAIMAN, individually and on behalf
                                   )
     of all others similarly situated,
                                   )                CLASS ACTION
12
                                   )
13   Plaintiffs,                   )                COMPLAINT FOR VIOLATIONS
14                                 )                OF:
            vs.                    )
15                                 )                1.   NEGLIGENT VIOLATIONS
                                                         OF THE TELEPHONE
16   SUNSOLAR SOLUTIONS INC. d/b/a )                     CONSUMER PROTECTION
     TITAN SOLAR POWER, and DOES 1 )                     ACT [47 U.S.C. §227(b)]
17                                                  2.   WILLFUL VIOLATIONS OF
     through 10, inclusive,        )
                                                         THE TELEPHONE
18                                 )                     CONSUMER PROTECTION
19   Defendant.                    )                     ACT [47 U.S.C. §227(b)]
                                   )
20                                 )
                                   )                DEMAND FOR JURY TRIAL
21
22
23         Plaintiffs SIDNEY NAIMAN and LOUIS NAIMAN (“Plaintiffs”),
24   individually and on behalf of all others similarly situated, allege the following upon
25   information and belief based upon personal knowledge:
26                               NATURE OF THE CASE
27         1.     Plaintiffs bring this action individually and on behalf of all others
28   similarly situated seeking damages and any other available legal or equitable


                                 CLASS ACTION COMPLAINT
                                              -1-
           Case 2:20-cv-01480-WBS-DMC Document 1 Filed 07/22/20 Page 2 of 9



 1   remedies resulting from the illegal actions of SUNSOLAR SOLUTIONS INC.
 2   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiffs on
 3   Plaintiffs’ cellular telephones in violation of the Telephone Consumer Protection
 4   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading
 5   Plaintiffs’ privacy.
 6                             JURISDICTION & VENUE
 7         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff
 8   SIDNEY NAIMAN, a resident of California, seeks relief on behalf of a Class,
 9   which will result in at least one class member belonging to a different state than
10   that of Defendant, an Arizona corporation. Plaintiff also seeks up to $1,500.00 in
11   damages for each call in violation of the TCPA, which, when aggregated among a
12   proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
13   court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
14   under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
15   has jurisdiction.
16         3.     Venue is proper in the United States District Court for the Eastern
17   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendant does
18   business within the State of California and Plaintiff SIDNEY NAIMAN resides
19   within the County of Butte.
20                                       PARTIES
21         4.     Plaintiff, SIDNEY NAIMAN, is a natural person residing in Butte
22   County, California and is a “person” as defined by 47 U.S.C. § 153 (39).
23         5.     Plaintiff, LOUIS NAIMAN, is a natural person residing in Las Vegas,
24   Nevada and is a “person” as defined by 47 U.S.C. § 153 (39).
25         6.     Defendant, SUNSOLAR SOLUTIONS, INC. (“Defendant”) is an
26   solar power company, and is a “person” as defined by 47 U.S.C. § 153 (39).
27         7.     The above-named Defendant, and its subsidiaries and agents, are
28   collectively referred to as “Defendants.” The true names and capacities of the


                                CLASS ACTION COMPLAINT
                                             -2-
           Case 2:20-cv-01480-WBS-DMC Document 1 Filed 07/22/20 Page 3 of 9



 1   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
 3   names. Each of the Defendants designated herein as a DOE is legally responsible
 4   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
 5   the Complaint to reflect the true names and capacities of the DOE Defendants when
 6   such identities become known.
 7          8.     Plaintiffs are informed and believe that at all relevant times, each and
 8   every Defendant was acting as an agent and/or employee of each of the other
 9   Defendants and was acting within the course and scope of said agency and/or
10   employment with the full knowledge and consent of each of the other Defendants.
11   Plaintiffs are informed and believe that each of the acts and/or omissions
12   complained of herein was made known to, and ratified by, each of the other
13   Defendants.
14                              FACTUAL ALLEGATIONS
15          9.     Beginning on or around May 3, 2019 Defendant contacted Louis
16   Naiman on his cellular telephone number ending in -2575, in an attempt to solicit
17   him to purchase Defendant’s services.
18          10.    Beginning on or around April 22, 2020 Defendant contacted Sidney
19   Naiman on her cellular telephone number ending in -5502, in an attempt to solicit
20   her to purchase Defendant’s services.
21          11.    Defendant used an “automatic telephone dialing system” as defined
22   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiffs seeking to solicit its services.
23          12.    Defendant contacted or attempted to contact Plaintiffs from telephone
24   numbers (707) 203-8878, (702) 847-9727, (949) 239-1722, and (424) 570-4775
25   confirmed to be Defendant’s number.
26          13.    Defendant’s calls constituted calls that were not for emergency
27   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28          14.    During all relevant times, Defendant did not possess Plaintiffs’ “prior


                                  CLASS ACTION COMPLAINT
                                                -3-
           Case 2:20-cv-01480-WBS-DMC Document 1 Filed 07/22/20 Page 4 of 9



 1   express consent” to receive calls using an automatic telephone dialing system or an
 2   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 3   227(b)(1)(A).
 4          15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 5   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 6                                CLASS ALLEGATIONS
 7          16.    Plaintiffs bring this action individually and on behalf of all others
 8   similarly situated, as members of the proposed class concerning the ATDS claim
 9   for no prior express consent (hereafter “The ATDS Class”) is defined as follows:
10
                   All persons within the United States who received any
11                 solicitation/telemarketing      telephone       calls  from
12                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
13
                   system or an artificial or prerecorded voice and such
14                 person had not previously consented to receiving such
15
                   calls within four years prior to the filing of the complaint,
                   through the date of class certification.
16
17          17.    Plaintiffs represent, and are members of, The ATDS Class, consisting
18   of all persons within the United States who received any collection telephone calls
19   from Defendant to said person’s cellular telephone made through the use of any
20   automatic telephone dialing system or an artificial or prerecorded voice and such
21   person had not previously not provided their cellular telephone number to
22   Defendant within four years prior to the filing of the complaint, through the date of
23   class certification.
24          18.    Defendant, its employees and agents are excluded from The Class.
25   Plaintiffs do not know the number of members in The Class, but believe the Class
26   members number in the thousands, if not more. Thus, this matter should be
27   certified as a Class Action to assist in the expeditious litigation of the matter.
28          19.    The Classes are so numerous that the individual joinder of all of its


                                  CLASS ACTION COMPLAINT
                                                -4-
           Case 2:20-cv-01480-WBS-DMC Document 1 Filed 07/22/20 Page 5 of 9



 1   members is impractical. While the exact number and identities of The Class
 2   members are unknown to Plaintiffs at this time and can only be ascertained through
 3   appropriate discovery, Plaintiffs are informed and believe and thereon allege that
 4   The Class includes thousands of members.          Plaintiffs allege that The Class
 5   members may be ascertained by the records maintained by Defendant.
 6         20.    Plaintiffs and members of The ATDS Class were harmed by the acts
 7   of Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
 8   and ATDS Class members via their cellular telephones thereby causing Plaintiffs
 9   and ATDS Class members to incur certain charges or reduced telephone time for
10   which Plaintiffs and ATDS Class members had previously paid by having to
11   retrieve or administer messages left by Defendant during those illegal calls, and
12   invading the privacy of said Plaintiffs and ATDS Class members.
13         21.    Common questions of fact and law exist as to all members of The
14   ATDS Class which predominate over any questions affecting only individual
15   members of The ATDS Class. These common legal and factual questions, which
16   do not vary between ATDS Class members, and which may be determined without
17   reference to the individual circumstances of any ATDS Class members, include,
18   but are not limited to, the following:
19                a.     Whether, within four years prior to the filing of this complaint
20                       through the date of class certification, Defendant made any
21                       telemarketing/solicitation call (other than a call made for
22                       emergency purposes or made with the prior express consent of
23                       the called party) to a ATDS Class member using any automatic
24                       telephone dialing system or any artificial or prerecorded voice
25                       to any telephone number assigned to a cellular telephone
26                       service;
27                b.     Whether Plaintiffs and the ATDS Class members were
28                       damaged thereby, and the extent of damages for such violation;


                                 CLASS ACTION COMPLAINT
                                              -5-
           Case 2:20-cv-01480-WBS-DMC Document 1 Filed 07/22/20 Page 6 of 9



 1                       and
 2                c.     Whether Defendant should be enjoined from engaging in such
 3                       conduct in the future.
 4         22.    As persons that received numerous telemarketing/solicitation calls
 5   from Defendant using an automatic telephone dialing system or an artificial or
 6   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting
 7   claims that are typical of The ATDS Class.
 8         23.    Plaintiffs will fairly and adequately protect the interests of the
 9   members of The Class. Plaintiffs have retained attorneys experienced in the
10   prosecution of class actions.
11         24.    A class action is superior to other available methods of fair and
12   efficient adjudication of this controversy, since individual litigation of the claims
13   of all Class members is impracticable. Even if every Class member could afford
14   individual litigation, the court system could not. It would be unduly burdensome
15   to the courts in which individual litigation of numerous issues would proceed.
16   Individualized litigation would also present the potential for varying, inconsistent,
17   or contradictory judgments and would magnify the delay and expense to all parties
18   and to the court system resulting from multiple trials of the same complex factual
19   issues. By contrast, the conduct of this action as a class action presents fewer
20   management difficulties, conserves the resources of the parties and of the court
21   system, and protects the rights of each Classes member.
22         25.    The prosecution of separate actions by individual Class members
23   would create a risk of adjudications with respect to them that would, as a practical
24   matter, be dispositive of the interests of the other Class members not parties to such
25   adjudications or that would substantially impair or impede the ability of such non-
26   party Class members to protect their interests.
27         26.    Defendant has acted or refused to act in respects generally applicable
28   to The Class, thereby making appropriate final and injunctive relief with regard to


                                 CLASS ACTION COMPLAINT
                                              -6-
           Case 2:20-cv-01480-WBS-DMC Document 1 Filed 07/22/20 Page 7 of 9



 1   the members of the Class as a whole.
 2                             FIRST CAUSE OF ACTION
 3          Negligent Violations of the Telephone Consumer Protection Act
 4                                   47 U.S.C. §227(b).
 5                             On Behalf of the ATDS Class
 6         27.    Plaintiffs repeat and incorporate by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-26.
 8         28.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple negligent violations of the TCPA, including but not limited to each
10   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
11   47 U.S.C. § 227 (b)(1)(A).
12         29.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
13   Plaintiffs and the Class Members are entitled to an award of $500.00 in statutory
14   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
15         30.    Plaintiffs and the ATDS Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17
18                           SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                           Act
21                                   47 U.S.C. §227(b)
22                             On Behalf of the ATDS Class
23         31.    Plaintiffs repeat and incorporate by reference into this cause of action
24   the allegations set forth above at Paragraphs 1-30.
25         32.    The foregoing acts and omissions of Defendant constitute numerous
26   and multiple knowing and/or willful violations of the TCPA, including but not
27   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
28   and in particular 47 U.S.C. § 227 (b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                              -7-
           Case 2:20-cv-01480-WBS-DMC Document 1 Filed 07/22/20 Page 8 of 9



 1         33.    As a result of Defendant’s knowing and/or willful violations of 47
 2   U.S.C. § 227(b), Plaintiffs and the ATDS Class members are entitled to an award
 3   of $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 4   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 5         34.    Plaintiffs and the Class members are also entitled to and seek
 6   injunctive relief prohibiting such conduct in the future.
 7                                PRAYER FOR RELIEF
 8    WHEREFORE, Plaintiffs request judgment against Defendant for the following:
 9                             FIRST CAUSE OF ACTION
10          Negligent Violations of the Telephone Consumer Protection Act
11                                   47 U.S.C. §227(b)
12               • As a result of Defendant’s negligent violations of 47 U.S.C.
13                §227(b)(1), Plaintiffs and the ATDS Class members are entitled to
14                and request $500 in statutory damages, for each and every violation,
15                pursuant to 47 U.S.C. 227(b)(3)(B).
16               • Any and all other relief that the Court deems just and proper.
17                           SECOND CAUSE OF ACTION
18    Knowing and/or Willful Violations of the Telephone Consumer Protection
19                                           Act
20                                   47 U.S.C. §227(b)
21               • As a result of Defendant’s willful and/or knowing violations of 47
22                U.S.C. §227(b)(1), Plaintiffs and the ATDS Class members are
23                entitled to and request treble damages, as provided by statute, up to
24                $1,500, for each and every violation, pursuant to 47 U.S.C.
25                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
26               • Any and all other relief that the Court deems just and proper.
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                              -8-
           Case 2:20-cv-01480-WBS-DMC Document 1 Filed 07/22/20 Page 9 of 9



 1                                    JURY DEMAND
 2         35.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiffs are entitled to, and demand, a trial by jury.
 4
           Respectfully submitted this 22nd day of July, 2020.
 5
 6                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                       By: /s/ Todd M. Friedman
 8
                                           Todd M. Friedman
 9                                         Law Offices of Todd M. Friedman
10
                                           Attorney for Plaintiffs

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
